Citation Nr: 0432596	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  02-12 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for carpal tunnel 
syndrome, left upper extremity, to include as due to an 
undiagnosed illness.

3.  Entitlement to service connection for carpal tunnel 
syndrome, right upper extremity, to include as due to an 
undiagnosed illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from January 1982 to April 
1982 and from November 1987 to July 1996, including in 
Southwest Asia from December 1990 to May 1991.  

His claims come before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In December 2003 and June 2004, respectively, the veteran 
testified in support of his appeal at the RO before a 
Decision Review Officer and before the undersigned Veterans 
Law Judge.  

During the latter hearing, the veteran submitted a written 
statement in support of his claims on appeal, which in part 
alluded to a March 26, 2004 rating decision continuing the 
noncompensable evaluation assigned the veteran's bilateral 
hearing loss.  The veteran is advised that the statement if 
it is his intention to file a notice of disagreement as to 
the RO's March 2004 denial of an increased rating for 
bilateral hearing loss, the veteran must file the notice of 
disagreement with the RO, and not before the Board because 
the Board is not the agency of original jurisdiction.  Beyrle 
v. Brown, 9 Vet. App. 24, 28 (1996).  In the absence of a 
jurisdiction-conferring notice of disagreement, the Board is 
unable to remand this matter to the RO for issuance of a 
statement of the case.  

The claim of entitlement to service connection for a left 
knee disorder, to include as due to an undiagnosed illness, 
is remanded to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify the veteran and his 
representative if they are required to take further action 
with regard to the claim. 


FINDINGS OF FACT

1.  The veteran does not have carpal tunnel syndrome of the 
left upper extremity.

2.  The veteran's right wrist pain has been attributed to 
carpal tunnel syndrome, a known diagnosed illness.

3.  Carpal tunnel syndrome of the right upper extremity is 
not related to the veteran's period of active service.


CONCLUSIONS OF LAW

1.  Carpal tunnel syndrome, left upper extremity, was not 
incurred in or aggravated by service and may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1117, 1131, 1137, 5102, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.317 (2003). 

2.  Carpal tunnel syndrome, right upper extremity, was not 
incurred in or aggravated by service and may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1117, 1131, 1137, 5102, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.317 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA applies to the claims now being decided.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, as explained below, VA 
strictly complied with the notification and assistance 
provisions of the VCAA such that the Board's decision to 
proceed in adjudicating the veteran's claims of entitlement 
to service connection for carpal tunnel syndrome, left and 
right upper extremities, to include as due to an undiagnosed 
illness, does not prejudice the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 

Notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
119-20 (2004), the Court held that the VCAA requires VA to 
provide notice, consistent with the requirements of 38 
U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, 
which informs the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, the Court further 
held that, under 38 C.F.R. § 3.159(b), VA must request the 
claimant to provide any evidence in his possession that 
pertains to the claim.  Id. at 120-21.  The Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Id. at 120, 122-124. 

The RO provided the veteran VCAA notice in November 2001, 
before initially denying the veteran's claim in a rating 
decision dated March 2002.  The timing of such notice thus 
reflects compliance with the express requirements of the law 
as found by the Court in Pelegrini II. 

The content of this notice considered in conjunction with the 
content of other documents sent to the veteran while his 
appeal was pending also reflects compliance with the express 
requirements of the law as found by the Court in Pelegrini 
II.

In its November 2001 notice, the RO informed the veteran of 
the evidence needed to substantiate his claims and of VA's 
newly expanded duties to notify and assist.  The RO indicated 
that it was developing the veteran's claims pursuant to the 
latter duty and would assist the veteran in obtaining and 
developing all outstanding evidence provided he identified 
the sources of that evidence, including their names and 
addresses.  The RO identified the records it had already 
secured in support of the veteran's claims and indicated that 
the veteran could accept VA's assistance in obtaining all 
other pertinent, outstanding evidence or submit such evidence 
on his own initiative.  The RO requested the veteran to sign 
the enclosed forms authorizing the release of his treatment 
records from all private healthcare providers.  The RO 
indicated that it would make reasonable efforts to obtain 
these and other types of evidence, but that ultimately, it 
was the veteran's responsibility to ensure the RO's receipt 
of all pertinent evidence. 

In a March 2002 rating decision, a letter dated October 2002, 
statements of the case issued in August 2002 and May 2003, 
and supplemental statements of the case issued in July 2003 
and December 2003, the RO provided the veteran much of the 
same information provided in the November 2001 notice.  As 
well, the RO notified the veteran of the VCAA, the reasons 
for which his claims had been denied, the evidence it had 
requested in support of those claims, the evidence it had 
considered in denying those claims, and the evidence still 
needed to substantiate those claims.  The RO also provided 
the veteran the law and regulations pertinent to his claims, 
including those governing VA's duties to notify and assist. 

VA has made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A.§ 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file the evidence 
the veteran identified as being pertinent to his claims, 
including VA and private treatment records.  The RO also 
conducted further medical inquiry in an effort to 
substantiate the veteran's claims by affording the veteran VA 
joints examinations, during which examiners addressed the 
nature and etiology of the veteran's wrist complaints. 

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he could submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993) (holding that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  Inasmuch as VA has 
done everything reasonably possible to notify and assist the 
veteran, the Board deems these claims ready for appellate 
review.   


II.  Analyses of Claims

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  Service connection may be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when aggravation of a 
nonservice-connected disorder is found to be proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.310(a) (2003); Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (holding that, pursuant to 38 U.S.C.A. § 1110 and 
§ 3.310(a), when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).  

With regard to claims for service connection under 38 
U.S.C.A. § 1117 (West 2002), based on service in the Persian 
Gulf, the law provides the following:

(a)(1) The Secretary may pay compensation 
under this subchapter to a Persian Gulf 
veteran with a qualifying chronic 
disability that became manifest (A) 
during service on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or (B) to a degree of 10 
percent or more during the presumptive 
period prescribed under subsection (b).

(a)(2) For purposes of this subsection, 
the term "qualifying chronic 
disability" means a chronic disability 
resulting from any of the following (or 
any combination of any of the following): 
(A) An undiagnosed illness; (B) A 
medically unexplained chronic 
multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms; 
(C) Any diagnosed illness that the 
Secretary determines in regulations 
prescribed under subsection (d) warrants 
a presumption of service connection.

(b) The Secretary shall prescribe by 
regulation the period of time following 
service in the Southwest Asia theater of 
operations during the Persian Gulf War 
that the Secretary determines is 
appropriate for presumption of service 
connection for purposes of this section. 
* * *

(f) For purposes of this section, the 
term "Persian Gulf veteran" means a 
veteran who served on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War.

38 U.S.C.A. § 1117 (West 2002).  

The regulation implementing the foregoing statute provides, 
in relevant part, that except as provided otherwise, VA shall 
pay compensation in accordance with chapter 11 of Title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
"objective indications of chronic disability resulting from 
an illness or combination of illnesses" manifested by one or 
more signs or symptoms, such as fatigue and joint pain, 
provided that such disability (i) became manifest either 
during active duty in the South West Asia theater of 
operations during the Gulf War, or to a compensable degree no 
later than December 31, 2006, and (ii) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a)(1) (2003). 

"Objective indications of chronic disability" include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for at least 6 months, and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered "chronic."  38 C.F.R. § 3.317(a)(2), (3) (2003).

In written statements submitted during the course of this 
appeal and during hearings held at the RO, the veteran 
indicated that he was seeking service connection for carpal 
tunnel syndrome allegedly incurred in service while serving 
in communications.  He explained that, at that time, he had 
to use his wrists hammering, lifting, carrying equipment and 
staking objects into the ground.  He alleged that, although 
no physician diagnosed carpal tunnel syndrome during service, 
symptoms of that disease initially manifested during that 
time frame.  

The veteran's service personnel records confirm that the 
veteran served on active duty from January 1982 to April 1982 
and from November 1987 to July 1996, including in the 
SouthWest Asia theater of operations from December 1990 to 
May 1991.  During these periods of active service, he did not 
express any complaints associated with his wrists and/or 
hands (excluding those attributed to a finger fracture) and 
no examiner diagnosed carpal tunnel syndrome. 

Following discharge, the veteran sought VA and private 
treatment for multiple joint complaints, including involving 
his hands, and underwent VA examinations.  During treatment 
visits and examinations, medical professionals diagnosed 
carpal tunnel syndrome.  Testing ultimately confirmed the 
presence of such a disease, but only with regard to the 
veteran's right upper extremity.  

For instance, during a VA joints examination conducted in 
March 1999, the veteran reported that he installed air 
conditioning units and worked in sheet metal and felt 
stiffness and tiredness of the hands especially after 
prolonged, steady use.  An examiner noted no abnormalities of 
the hands, but diagnosed a bilateral hand strain.  

During VA outpatient treatment visits in April 2000, 
September 2000 and October 2000, the veteran reported 
wrist/hand pain, weakness and numbness.  In December 2000, 
nerve conduction studies revealed mild right carpal tunnel 
syndrome.  A medical professional confirmed this diagnosis 
during a subsequent VA outpatient treatment visit in January 
2001.  During VA outpatient treatment visits in July 2001 and 
August 2001, other medical professionals diagnosed carpal 
tunnel syndrome, but did not refer to a particular extremity.  
Repeat nerve conduction studies conducted in September 2001 
again showed mild right, but not left, carpal tunnel 
syndrome.  

During a VA hand, thumb and fingers examination conducted in 
April 2001, the veteran reported symptoms associated with an 
old avulsion fracture of the left small finger and an 
amputation of the left ring finger.  He did not express 
complaints associated with his wrists and the examiner noted 
no wrist abnormalities. 

In a letter dated in April 2002, the veteran's private 
chiropractor, Shawn E. Isdale, D.C., noted that the veteran 
presented complaining of pain in various joints, including 
the wrists.  Dr. Isdale diagnosed multiple joint disorders, 
none of which involved the veteran's wrists, related a left 
knee disorder to a right knee disorder, referred to a 
diagnosis of left and right wrist carpal tunnel syndrome, and 
found that that disease was aggravated constantly by the use 
of a cane or wheel chair.  He concluded that the veteran's 
service-connected disorder of various joints, including the 
wrists, could greatly benefit from continued chiropractic 
care.  

In August 2002, the veteran presented for VA outpatient 
treatment with braces on both wrists.  He reported that 
carpal tunnel syndrome was now affecting both of his wrists.  
A medical professional diagnosed mild right carpal tunnel 
syndrome. Repeat nerve conduction studies conducted in March 
2003 again showed mild right, but not left, carpal tunnel 
syndrome.  

During a VA joints examination conducted in April 2003, the 
veteran expressed no complaints associated with his wrists or 
hands and the examiner rendered no diagnosis related to the 
veteran's wrists or hands. 

As to his claim of carpal tunnel syndrome of the left upper 
extremity, the veteran argues that physicians have told him 
that his carpal tunnel syndrome is related to his period of 
active service.  The aforementioned evidence does not support 
this argument.  Rather, it shows that the veteran does not 
currently have carpal tunnel syndrome of the left upper 
extremity.  During VA outpatient visits in July 2001 and 
August 2001, medical professionals noted such a disease, and 
in March 2002, the veteran's private chiropractor referred to 
such a diagnosis.  However, the results of nerve conduction 
studies conducted thereafter do not confirm such a diagnosis. 

To merit an award of service connection, the veteran must 
submit competent evidence establishing the existence of a 
disability resulting from service.  See Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Gilpin v. West, 155 F.3d 
1353, 1355-1356 (Fed. Cir. 1998); Degmetich v. Brown, 104 
F.3d 1328, 1332 (Fed. Cir. 1997); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  In this case, there is no 
evidence, other than the veteran's own assertions 
establishing that he currently has carpal tunnel of the left 
upper extremity.  The veteran's assertions in this regard are 
insufficient to diagnose a current disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
laypersons are not competent to offer medical opinions). 

The appeal as to service connection for a left upper 
extremity is therefore denied.

As to the claim pertaining to a disability of the right upper 
extremity, post-service medical professionals have diagnosed 
the veteran with carpal tunnel syndrome of the right upper 
extremity and nerve conduction studies have confirmed such a 
diagnosis.  However, contrary to the veteran's argument, no 
medical professional has related that disease to the 
veteran's period of active service.  

The veteran's private chiropractor referred to a diagnosis of 
carpal tunnel syndrome as well as a service-connected 
condition of the wrists, but he did not personally diagnose 
carpal tunnel syndrome of the right upper extremity and 
relate that disease to the veteran's period of active 
service.  In fact, the basis of the chiropractor's referrals 
and the meaning of his statement is unclear.  

The chiropractor also referred to a "service-connected" 
right knee disorder and opined that the use of a cane or 
wheelchair aggravated the carpal tunnel syndrome of the 
veteran's right upper extremity.  By so doing, he intimated a 
relationship between that disorder and the veteran's right 
knee disorder.  Given that the veteran's right knee disorder 
is not service connected, however, the chiropractor's opinion 
in this regard is not sufficient to show entitlement to 
service connection for carpal tunnel syndrome of the right 
upper extremity on a secondary basis under Allen, 7 Vet. App. 
at 448.  

Thus, service connection for carpal tunnel of the right upper 
extremity may not be granted under 38 U.S.C.A. § 1117 or § 
1110.  To merit an award of service connection under the 
first statutory provision, the veteran must submit competent 
evidence establishing that he has objective indications of 
chronic disability resulting from an undiagnosed illness 
manifested by joint pain.  As previously indicated, in this 
case, medical professionals have attributed the veteran's 
right wrist pain to carpal tunnel syndrome, a known diagnosed 
illness.  With regard to the second statutory provision, 
again, the veteran has submitted no evidence other than his 
own assertions establishing that the carpal tunnel syndrome 
of his right upper extremity is related to service.  Under 
Espiritu, 2 Vet. App. at 94-95, such assertions are 
insufficient to satisfy the required nexus between a current 
disability and service. 

Based on the aforementioned findings, the Board concludes 
that carpal tunnel of the left and right upper extremities 
was not incurred in or aggravated by service and may not be 
presumed to have been so incurred.  In reaching this 
decision, the Board considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as there is not an 
approximate balance of positive and negative evidence of 
record, reasonable doubt could not be resolved in the 
veteran's favor.  Rather, as the preponderance of the 
evidence is against the veteran's claims for service 
connection for carpal tunnel syndrome, left and right upper 
extremities, including as due to an undiagnosed illness, 
these claims must be denied.  


ORDER

Service connection for carpal tunnel syndrome, left upper 
extremity, to include as due to an undiagnosed illness, is 
denied.

Service connection for carpal tunnel syndrome, right upper 
extremity, to include as due to an undiagnosed illness, is 
denied.


REMAND

Additional development is necessary before the Board can 
decide the veteran's claim of entitlement to service 
connection for a left knee disorder, to include as due to an 
undiagnosed illness.

First, as previously indicated, the VCAA provides that VA 
must notify a claimant of the information needed to 
substantiate his claim and assist him in obtaining and fully 
developing all of the evidence relevant to that claim.  With 
regard to this particular claim, the RO has not yet satisfied 
its duty to assist.  

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  Although the RO 
afforded the veteran such an examination in April 2003, the 
examination is inadequate for deciding this claim. 

The veteran asserts that he has a left knee disorder 
manifested by pain, which is due to his period of active 
service.  Medical professionals have objectively confirmed 
such pain, but during the veteran's most recent VA 
examination, the examiner did not attribute that pain to a 
particular disorder or opine whether such a symptom could be 
due to an undiagnosed illness, secondary to the veteran's 
service in the Persian Gulf.  The examiner instead ruled out 
a relationship between the veteran's left knee pain and his 
service-connected right hip disability.  

In light of this fact, the veteran's claim of entitlement to 
service connection for a left knee disorder must be remanded 
so that the RO can afford the veteran another examination, 
during which an examiner can address the aforementioned 
matter.

This claim is REMANDED for the following action:

1.  The RO should afford the veteran a VA 
examination of his left knee for the 
purpose of determining the etiology of 
the veteran's left knee pain.  The RO 
should provide the examiner with the 
veteran's claims file for review and ask 
the examiner to confirm in his written 
report that he conducted such a review.  
Following a comprehensive evaluation, 
during which all indicated studies are 
conducted, the examiner should: 

a) note all symptoms associated with 
the veteran's left knee, including 
pain; 

b) if the veteran's reported symptom 
of left knee pain objectively 
exists, opine whether such pain is 
due to a specific disease entity;  

c) if the pain or any other left 
knee symptom is found to be due to a 
specific disease entity, opine 
whether it is at least as likely as 
not etiologically related to the 
veteran's period of active service, 
including documented in-service left 
knee complaints;  

d) for each left knee symptom not 
shown to be due to a specific 
disease entity, indicate whether the 
symptom represents an objective 
indication of chronic disability 
resulting from an undiagnosed 
illness related to the veteran's 
Persian Gulf War service, or a 
medically unexplained chronic 
multisymptom illness, such as 
fibromyalgia, which is defined by a 
cluster of signs or symptoms; 

e) if any symptom represents an 
objective indication of chronic 
disability resulting from an 
undiagnosed illness or a chronic 
multisymptom illness, also indicate 
whether that illness has manifested 
to a compensable degree; and 

f) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

2.  The RO should then review the claims 
file and ensure that all necessary 
notification and any additional 
development action required by the VCAA 
and its implementing regulations is 
completed.  Such action should include 
informing the veteran and his 
representative of the evidence needed to 
support the veteran's claim of 
entitlement to service connection for a 
left knee disorder, to include as due to 
an undiagnosed illness, indicating 
whether the veteran should submit such 
evidence or whether the RO will obtain 
and associate such evidence with the 
claims file, and advising the veteran to 
submit all evidence in his possession 
that pertains to that claim.  The RO 
should afford the veteran and his 
representative an opportunity to respond 
to this notice by submitting evidence or 
information or by identifying evidence to 
be obtained and then take appropriate 
follow-up steps to assist the veteran in 
obtaining all identified evidence.

3.  Once all development is completed, the 
RO should readjudicate the veteran's claim 
based on a consideration of all of the 
evidence of record.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO should provide the 
veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the RO 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that this claim be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



	                     
______________________________________________
	VITO A. CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



